Citation Nr: 1412733	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  12-02 424	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral tinnitus.  

3.  Entitlement to service connection for a low back disorder, to include arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran had active service from May 1969 to May 1973.  This matter comes before the Board of Veterans' Appeals from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

Social Security Administration Benefits

Records on file indicate that the Veteran is in receipt of Social Security Administration (SSA) compensation.  While the Veteran has reported that he is retired, suggesting that his receipt of such SSA compensation is based upon his age, for the sake of completeness of the record it should be clarified whether his receipt of such compensation is based upon disability and, if so, any supporting SSA records should be obtained.  If the Veteran has received disability compensation benefits from SSA for the same disabilities for which he now seeks VA compensation, records in the custody of SSA could potentially affect the adjudication of the claims.  "In the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005); see also 38 U.S.C. § 5103A(b); 38 C.F.R. § 3.159(c).  Thus, an attempt should be to obtain additional information from the Veteran about any disability compensation award from SSA, and, should any additional information come to light, attempt to locate such records from SSA.  


Hearing Loss and Tinnitus

At the April 2012 hearing before the Board, the Veteran testified that during service he was exposed to loud noise while performing aircraft maintenance.  As he claims that this was the cause of both hearing loss and tinnitus, these claims are factually intertwined.  He also testified as to having noticed impaired hearing shortly after service and his then girlfriend had suggested that he have his hearing evaluated.  He had had constant tinnitus since his military service.  He had not received any treatment for hearing loss during service but had not done well on audiometric testing at service discharge.  He did not recall having had a post-service audiogram upon immediately re-entering civilian employment. However, he had had audiometric testing several months after returning to civilian employment, with John Deere Tractor Works in Dubuque but he failed that hearing test.  But, he knew the person conducting the test, who was his neighbor, and was nevertheless hired, even though he was laid off from that job only 2 or 3 months later.  During that short period of employment he had not worked in a noisy environment but in the shipping department.  His other post-service jobs had not exposed him to noise.  He had not had any audiometric testing done for employment at any other jobs but his first wife had complained of his impaired hearing in the late 1970s.  

This information, of post-service pre-employment audiometric testing, was not previously of record and, so, the RO had no reason, and did not attempt, to obtain such records.  However, the results of any such testing are obviously relevant and material to the claims for service connection for hearing loss and tinnitus.  In fact, the absence of such evidence was the rationale for the negative medical nexus opinions as to each claim at the time of the January 2010 VA audiology evaluation.  Accordingly, the Veteran and his representative should be contacted to provide the current and full name and address of the custodian of such records, and all required assistance should be rendered helping to obtain such records.  

A May 2009 report of a VA audiology evaluation at Iowa City noted that the Veteran described a history of noise exposure during military service and in civilian occupations.  Audiometric testing reportedly revealed a high frequency 

sensorineural hearing loss in each ear.  However, the actual results of the puretone testing were not reported.  In this regard, a January 2010 VA outpatient treatment (VAOPT) indicates that there was an "attached image [which was] a historical audiogram report."  Accordingly, the actual puretone thresholds and any speech audiometry testing of the May 2009 VA audiology evaluation, or the audiogram of such testing, should be obtained and associated with the claims file.

Low Back Disability 

The Veteran also testified that he had injured his low back during service when trying to move a heavy aircraft wheel rim, at which time he was taken to a hospital where he was given some pills.  He received no actual treatment at that time, in 1970 in Kansas, but upon returning he was given light duty for a week or 10 days.  He had not received any follow-up treatment.  He again injured his low back while in Thailand when working on a fuel tanker and was taken to a hospital where ice was applied and he was given pills, but had not received any follow-up treatment.  He also could not recall if he was given light duty following this second injury, although he probably had been given light duty and thereafter he had only performed office work.  After being in Thailand, he was again stationed in Kansas but did not recall getting any treatment for his back.  Page 19.  After military service, he had treated himself by applying ice to his back and taking over the counter medications and in the late 1970s or early 1980s, he had begun going to a chiropractor.  He testified that he had continuous low back problems after service.  When he had first seen a chiropractor x-rays had been taken and he was told, at that time, that he had degenerative discs.  He had informed that chiropractor of the in-service low back injury and explained that he had continued to have the same symptoms he had had during service.  The Veteran stated that he had been retired for two years.  He had provided copies of his chiropractor's records to his service representative for submission to VA.  He believed that the earliest of these records dated back to the early 1980s and he had gone to the same chiropractic clinic continuously since then.  The Veteran reported that he had not had any other post-service treatment for his low back, including VA treatment because he was unaware 

that VA had chiropractors.  He stated that he had never sought or received VA treatment for his back.  

Following the hearing before the Board, additional evidence covering the period from 1993 to 2008 was received.  This evidence was received on June 8, 2012, within 90 days of the March 19, 2012, notification of certification of the appeal.  See generally 38 C.F.R. § 20.1304(a) (2013).  However, this evidence has not been considered by the RO and there was no accompanying waiver of initial RO consideration of that evidence.  Much of this evidence reflects chiropractic treatment of the Veteran's low back.  However, these records do not contain any histories or opinions as to the onset or origin of the Veteran's low back disability.  In this regard, the Veteran testified that he believed that the records he was submitting of private treatment for his low back dated from the late 1970s or early 1980s.  However, as indicated, these records do not antedate 1993.  Thus, the Veteran should be requested to locate and submit any additional records of low back treatment or evaluation that antedate 1993, or which contain histories or opinions as to the onset or origin of low back disability.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include (a) the current and full name and address of the current custodian of the records of his post-service audiometry testing, several months after his discharge from service, in connection with his applying for employment with the John Deere Tractor Works in Dubuque; and (b) the current and full name and address of the current custodian of the records of his post-service treatment or evaluation for low back disability which antedates 1993, to include all such records from the chiropractic source which the Veteran testified had been his sole source of 

treatment for many years following military service.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain (a) the actual puretone thresholds and any speech audiometry testing of the May 2009 VA audiology evaluation, or the audiogram of such testing; (b) if different from the May 2009 VA audiology evaluation, the appropriate steps should be taken to assure that the audiometric test results or audiogram, referred to in the January 26, 2010 VA outpatient treatment record; and (c) all SSA records which are relevant to any SSA award based upon disability. 

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the evidence of record must be returned to the examiner that conducted the January 2010 VA audiology evaluation for an addendum to the opinion rendered at that time.  If the individual that conducted the January 2010 audiology evaluation is not available, another qualified examiner must provide the opinion.  If another examination of the Veteran is deemed necessary by the examiner, one must be conducted.   

The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any degree of hearing loss or any tinnitus, or both, is related to his military service, or to any incident therein.  The examiner must consider whether any shift in threshold levels during service at 6,000 Hertz or at any other frequency, presents the early onset of any degree of the Veteran's current hearing loss.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an 

opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  Thereafter, the evidence of record must be returned to the examiner that conducted the April 2010 VA examination for an addendum to the opinion rendered at that time.  If the individual that conducted the April 2010 examination is not available, another qualified examiner must provide the opinion.  If another examination of the Veteran is deemed necessary by the examiner, one must be conducted.   

The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether the Veteran's low back is related to his military service, or to any incident therein.  The examiner must discuss whether the degenerative changes currently shown and his current complaints of pain represents continuous symptomatology of arthritis which is related to his military service or was manifested within one year of service discharge in May 1973.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it 

must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  If an examination is deemed necessary to provide the medical opinions, the RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran 

and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

